Order entered March 11, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00188-CV

                 EXXONMOBIL PIPELINE COMPANY, ET AL., Appellants

                                            V.

                            TRAVIS G. COLEMAN, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-12563

                                         ORDER
       We GRANT appellants’ March 10, 2014 motion for an extension of time to file a brief.

Appellants shall file their brief on or before April 24, 2014. We caution appellants that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE